Case 2:17-cv-00230-RJS-DBP Document 421 Filed 11/20/20 PageID.6546 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


     Cvent Inc.,                                             MEMORANDUM DECISION AND
                                                             ORDER DENYING MOTION TO COMPEL
                             Plaintiff,                      EIGHTH WRITTEN DISCOVERY
     v.                                                      REQUESTS

     RainFocus,                                              Case No. 2:17-cv-00230-RJS-DBP

                             Defendants.                     Chief District Judge Robert J. Shelby

                                                             Chief Magistrate Judge Dustin B. Pead

           This matter is before the court on Defendants’ Motion to Compel Response to Eighth Set

 of Written Discovery. (ECF No. 360.) 1 After considering the record in this case and the parties’

 respective positions, the court will deny the motion. 2

           This dispute centers on the timing of discovery requests. The court entered an order

 granting Defendants’ unopposed motion to amend case deadlines. That order set forth the fact

 discovery cutoff as July 3, 2020. Defendants served their Eighth Set of Written Discovery

 Requests on June 3, 2020 – thirty days prior to this deadline. Defendants argue this language

 makes no mention of a deadline for written discovery. In opposition, Cvent points to email

 communications between the parties that specifically noted the deadline to serve additional

 written discovery had passed, and the “proposed extended schedule is not intended to revive

 deadlines that have passed.” (ECF No. 366.)




 1
  This matter is referred to the undersigned in accordance with 28 U.S.C. § 636 (b)(1)(A) from Chief Judge Robert
 Shelby. (ECF No. 64.)
 2
  The court has determined that oral argument would not be materially helpful and will decide the motion on the
 basis of the written memoranda. Moreover, given the recent substantial increase in motion practice between the
 parties, the court believes there is little common ground that could be reached between the parties at a hearing.
Case 2:17-cv-00230-RJS-DBP Document 421 Filed 11/20/20 PageID.6547 Page 2 of 2




        A brief review of the docket makes it clear, that the litigation between the parties in this

 case, has been of the scorched earth variety that is far too commonplace in modern

 jurisprudence. See, In re Burris, 598 B.R. 315, 338, 2019 WL 1232050 (Bankr. W.D. Okla.

 2019) (“scorched earth litigation [often occurs] when people have such strong emotional issues

 that the money becomes irrelevant.”); In re Milholland, 2017 WL 895752, at *1 (10th Cir. BAP

 (Colo.) Mar. 7, 2017) (noting the parties had been “embroiled in several years of “scorched earth

 litigation.’”); L-3 Commc'ns Corp. v. Jaxon Eng'g & Maint., Inc., 2015 WL 1218067, at *5 (D.

 Colo. Mar. 12, 2015) (stating that calling the litigation style “scorched earth” would be an

 understatement); Utley v. Wray, 2007 WL 2703094, at *2 (D. Kan. Sept. 14, 2007) (noting

 “scorched earth” discovery strategies designed to overwhelm an opponent). Thus, it is not a

 surprise that the parties disagree over the meaning of a term in a stipulated amended scheduling

 order. The court has reviewed the parties’ correspondence and finds it supports Cvent’s position

 that the parties’ intent was for written discovery to have passed. The fact that it was not explicitly

 mentioned in the court’s scheduling order does not prevail over the parties’ original intent set

 forth in correspondence.

        Accordingly, Defendants’ motion is denied.



                  DATED this 20 November 2020.




                                                Dustin B. Pead
                                                United States Magistrate Judge




                                                   2
